 

Exhibit 10.90

 

Share Transfer Agreement

 

Transferor: Li Chen

 

Transferee: Chun Yan Lu

 

1.The term “Transfer Shares” as used in this Agreement refers to the equity held
by the Transferor with the value of amount of RMB 3,000,000 of Law Anhou
Insurance Agency Co., Ltd. and such shares correspond to the same amount of
capital investment of Law Anhou Insurance Agency Co., Ltd.

 

2.The Transferor agrees to transfer all the rights and obligations associated
with Transfer Shares as set force in Article 1 of this Agreement to the
Transferee, so that the Transferee shall enjoy the rights and undertake the
obligations upon the transferred shares.

 

3.The Transferor warrants that he/she is the legal owner of the Transfer Shares
and that he/she has appropriate authority to transfer the ownership of the
shares to the Transferee.

 

4.The Transferee warrants that he/she will pay the cash consideration in
accordance with the period specified in this Agreement.

 

5.The Transferor and the Transferee warrant that if any breach of this Agreement
due to default of one party, the breaching party shall be liable for all the
damages incurred from such breach.

 

6.The total cash consideration of Transfer Shares referred to in this Agreement
is RMB 3,000,000 and shall be paid by the Transferee to the Transferor within 30
days from the effective date of this Agreement.

 

7.This Agreement comes into effect upon signature and seal by both parties.

 

8.Should any dispute arise from this Agreement or the implementation of this
Agreement, it shall be settled amicably by both parties. If it fails, either
party may bring a lawsuit to the People's Court.

 

9.This Agreement is signed by the Transferor and the Transferee at Jianye
District in Nanjing City on November 17th, 2016.

 

Transferor: /s/Li Chen

 

Transferee: /s/Chun Yan Lu

 

 

